ORDER

PER CURIAM.
Lonnie Snelling (Appellant) appeals the trial court’s order dismissing his petition against Etta Williams and Stacy Torrey (Respondents).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*421formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).